Citation Nr: 1235340	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for arthritis of the bilateral knees and, if so, whether service connection is warranted.

2.  Entitlement to service connection for arthritis of the bilateral hands.

3.  Entitlement to service connection for arthritis of the bilateral ankles.

4.  Entitlement to service connection for arthritis of the bilateral shoulders.

5.  Entitlement to service connection for arthritis of the back.

6.  Entitlement to service connection for arthritis of the neck.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. LS


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in August 2012 and the transcript is of record.

The RO, in a July 2009 Statement of the Case (SOC) reopened the bilateral knee claims and denied them on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

With regard to his psychiatric claim, the Board notes the Veteran originally claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  The claims folder, however, reveals diagnoses for other psychiatric diagnoses, to include anxiety disorder and depression, and his claim has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that is reasonably raised in the record).

The merits of all the issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In January 1995, the RO denied service connection for a left knee disability finding no residual chronic disability resulting from in-service left knee trauma; the Veteran did not appeal that decision.  

2.  In a July 2004 rating decision, the RO denied service connection for bilateral knee disabilities finding no nexus linking any current left or right knee disability to his military service; the Veteran did not appeal this decision and it is now final.

3.  In an April 2006 rating decision, the RO declined reopening the claims seeking entitlement to service connection for bilateral knee disabilities finding no new and material evidence had been submitted; the Veteran did not appeal this decision and it is now final.

4.  Evidence received since the final April 2006 decision is new and material and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for arthritis of the bilateral knees have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The Veteran's claims were previously denied in 1995, 2004, and most recently in April 2006 because the medical evidence did not link any current left or right knee disability to any incident of his military service.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

At the time of the April 2006 rating decision, the record contained service treatment records noting, significantly, a motorcycle accident in October 1974 and a fall down the stairs in June 1974.  At those times, service treatment records indicate bilateral leg pains\, significantly the left leg.  X-rays and examination on separation, however, were within normal limits.  The record also contained post-service treatment records noting continuous complaints of bilateral knee pain since service.  VA outpatient treatment records, to include x-rays dated in 1988, and 1994 are within normal limits.  In October 1994, the Veteran underwent a left knee arthrotomy and was diagnosed with a left knee torn medial meniscus with degenerative changes in July 1999.  Bilateral knee pain is treated in February 2000.

The claims were previously denied because the medical evidence failed to show chronic diagnoses related to service.  

Since April 2006, the record contains additional VA outpatient treatment records, which show continuous complaints of bilateral knee pain and diagnoses of, among other things, osteoarthritis confirmed by x-ray.  Since April 2006, the Veteran has also undergone a total left knee replacement.  In May 2011, a VA outpatient treatment record notes the Veteran's left knee surgery and persistent joint and muscle pain.  The Veteran also testified before the Board that his knee pain started in service and slowly worsened since that time.

In short, the new medical evidence indicates the Veteran currently has a diagnosis of, among other things, osteoarthritis of the bilateral knees.  The new evidence further shows the continuity of the Veteran's complaints since service.  As such, this evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for arthritis of the bilateral knees is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran claims his multi-joint pain, sleep apnea and psychiatric problems began during his active military service. 

The last Statement of the Case (SOC) considering all the issues on appeal is dated July 2009.  Since that time, the claims folder includes an additional VA outpatient treatment record dated May 2011 addressing the Veteran's multi-joint pain.  This new evidence is not duplicative of anything that was previously in the record and is relevant to the issues on appeal.  The RO never considered this additional evidence, nor was consideration waived by the Veteran.  Corrective action is necessary.  See 38 C.F.R. § 19.37(a) (2011); see also 38 C.F.R. § 20.1304 (if an SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal). 

The Veteran, moreover, has identified additional VA treatment and private treatment records not currently in the claims folder, to include 1988 private psychiatric treatment, and more recent VA outpatient treatment records for his claimed conditions.  Significantly, the Veteran claims his VA primary physician provided him a positive nexus opinion.  No such opinion is of record. The VA should take this opportunity to obtain any and all missing and recent private and VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding VA records are considered part of the record on appeal since they are within VA's constructive possession).

Multi-Joint Arthritis

The Veteran claims he has arthritis of the bilateral hands, ankles, knees, shoulders, back and neck due to in-service trauma.  Specifically, the Veteran indicates an in-service motorcycle accident and an in-service fall injury down a flight of stairs.  He further testified his MOS in general required him to lift and load heavy equipment.  After service, in contrast, the Veteran testified he worked as a truck driver which did not cause joint trauma.  

The Veteran's service treatment records confirm a motorcycle accident in October 1974 and a fall injury down a flight of stairs in June 1974.  At those times, the Veteran primarily complained of left leg pain.  That is, in June 1974, the physician noted a small fragment of bone seen on the left tibia.  It was "smoothly marginated" and, therefore, it was believed to represent an old injury or possibly an accessory ossicle superimposed upon the joint space.  Other than that observation, x-rays were negative.  

The October 1974 motorcycle accident resulted in bilateral leg lacerations, which were sutured.  It appears cellulitis developed thereafter, with persistent complaints of bilateral leg pain and numbness.  In addition, there are sporadic complaints of muscle aching and strain of the bilateral shoulders, neck and back.  Service treatment records also reveal complaints of various digit pain of the left and right hand.  For example, the Veteran was seen on July 1974 complaining of 4th digit pain of the right hand following a fall.  X-rays at that time were negative.  The Veteran was also seen in August 1975 and September 1975 complaining of right index finger pain and left middle finger pain respectively.  Despite the periodic treatment for various joint pains, the Veteran's April 1976 separation examination found no abnormality of any joint.  The Veteran was not diagnosed with any chronic joint disability at the time of separation from the military.

After service, the claims folder reveals the Veteran's periodic complaints of joint pain continued, to include the hands, shoulders, knees, neck, back, and ankles.  These complaints and treatment are shown as early as September 1977 in the record, less than one year after separation from the military.  Sometimes joint pain is associated with a work related or other post-service injury, sometimes no trauma is specified.  X-rays taken throughout the 1970s and 1980s, however, were within normal limits.  A May 1994 x-ray reveals degenerative changes of the cervical spine.  The Veteran has also been diagnosed with osteoarthritis of the bilateral knees and undergone a total left knee replacement.

More recent records indicate the Veteran has continued myositis and multiarticular joint pain over many joints.  The Veteran testified that his VA primary physician told him his multi-joint arthritis is related to his in-service trauma, specifically the motorcycle accident.  Although a May 2011 VA outpatient treatment record from the identified VA physician is of record, no etiology opinion is noted.  Rather, the VA physician merely indicates the Veteran's current combination joint and muscle pain with diagnoses of myositis and left knee derangement.  As noted above, the claims folder may be incomplete.

In light of the Veteran's testimony describing continuous symptoms since service and the in-service and post-service medical evidence described above, a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea

The Veteran testified before the Board that he suffered with sleep apnea symptoms since service.  Specifically, he testified that his roommates in service would complain about his snoring and that he stopped breathing.  The Veteran claims he went to sick call for sleep problems in service.  Although the condition was not diagnosed until after service, the Veteran testified he had continuous symptoms since service.

The Veteran's service treatment records do not confirm any in-service treatment.  His post-service treatment records, moreover, do not confirm a diagnosis of sleep apnea until decades later.  Even so, the Veteran is competent to describe his symptoms in service and thereafter.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, a VA examination is indicated.

Psychiatric Disability

The Veteran claims he has PTSD related to an incident where his tank caught on fire with him on top of it.  He claims he incurred minor burns and irritation to his face, hands, arms, feet, groin, and abdomen area.  In the alternative, he testified during his hearing that he was treated in-service for anxiety and depression after not getting along well with his platoon sergeant.  He further claims his treatment continued immediately after service both at the VA and privately.  

Service treatment records do not confirm the tank incident or treatment for burns or irritations related to the tank incident.  The treatment records do confirm, however, that the Veteran was seen a number of times in the Mental Hygiene Clinic in 1975 on referral from his sergeant after not getting along well with platoon.  A diagnosis of anxiety and depression was suggested, but further evaluation was needed.  It is not clear whether further evaluation was complete.  Indeed, the Veteran's April 1976 separation examination makes no mention of a psychiatric diagnosis at that time.  The RO should make efforts to ensure all in-service mental hygiene records are obtained.  

After service, treatment records as early as June 1981 indicate the Veteran was seen and treated for an anxiety disorder.  At that time, the Veteran complained of nervousness since 1974.  The identified treatment records from a private doctor, Dr. Graves, in 1988 are not of record.  The RO should make efforts to ensure the file is complete and all identified records are obtained.

In light of in-service and post-service treatment, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for all medical care providers for his claimed disabilities since service, to include Dr. Graves.  After securing the necessary release, the RO should obtain these records, including VA outpatient treatment records.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  Contact NPRC or any other appropriate agency to obtain the Veteran's in-service mental hygiene records.

3.  After completion of the foregoing, to the extent available, schedule the Veteran for appropriate VA examinations for his claimed conditions. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiners are to conduct a thorough examination and provide diagnoses for any pathology found.  

Arthritis of Multi-Joints

Based on examination findings and a review of the record, the examiner must list any and all diagnoses affecting the Veteran's bilateral hands, ankles, knees, shoulders, back, and neck, to include (but not limited to) arthritis and myositis.  For each diagnosis rendered, the examiner must opine whether it is at least as likely as not (50 percent probability) that the diagnosis was incurred in or is otherwise attributable to the Veteran's military service in light of his MOS, in-service motorcycle accident, fall down a flight of stairs, periodic in-service treatment, and post-service treatment. 

Sleep Apnea

Based on examination findings and a review of the record, the examiner is to confirm whether the Veteran has sleep apnea and, if so, whether his sleep apnea was at least as likely as not (50 percent probability) incurred in or otherwise attributable to his military service in light of his statements describing in-service symptoms.

Psychiatric Disorder

Based on examination findings and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from a psychiatric disorder that is related to service in light of his in-service and post-service treatment.

All the examiners are to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


